DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2020 has been entered.
 
Response to Arguments

Applicant's submission filed 08/14/2020 has been fully considered.  Applicant's arguments filed 08/14/2020 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The specification provides insufficient written description to support the genus of a “biofilm-disrupting agent” encompassed by the claims since there is no description or exemplified species provided in the specification of the physical or chemical structure of these agents that provide the function of disrupting biofilm.  Applicant has not provided a description as to how to determine if any agent provides the function of disrupting biofilm.  A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the agents do, rather than what they are. See MPEP 2163.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim requires that the “preservative includes ethyl-paraben or propyl-paraben”.  However, claim 1, the claim upon which claim 26 depends, already limits the preservative to DMDM hydantoin or methyl-paraben.  Thus, it is unclear if claim 26 requires the preservatives of claim 26 instead of or in addition to the preservatives of claim 1.  Clarification and/or amendment is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 - 7, 9, 11, 15, 17 - 20, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowler et al. (of record; from IDS; WO 2010/070292 A1; “Bowler”) in view of Cornell et al. (US 5,670,169; “Cornell”).
Bowler teaches a composition for use on skin and wounds which is capable of preferentially staining biofilms, wherein the composition comprises the following: a photo-catalyst, e.g., a water soluble dye, e.g., Rose Bengal, at a concentration of 0.0001-1% by weight, preferably 0.0025-0.025% by weight; and a metal chelating agent, e.g., EDTA, at a concentration of 0.1-2.0% by weight (p 3-7; p 5, ln 30+; p 6; Figs. 1-8; and Examples 1-6).  The composition may be in the form of a solution (reads on a liquid) applied to the wound from a spray or aerosol (p 6-7).  The composition may also further comprise water, a humectant, and/or a surfactant at a concentration of 0.1-1.0% by weight (p 6-7).  An exemplified composition comprises Rose Bengal, EDTA, and a surfactant in sterile water (reads on a liquid) (Example 5).  The photo-catalyst selectively binds to the biofilm rather than the host tissue (p 3, ln 25+).  The staining of the biofilm by the photo-catalyst diagnoses the biofilm by disclosing it to make it more visible to the naked eye (p 3, ln 30+; and p 4, ln 1-2).  The stained biofilm can be made to fluoresce by illumination with a light source, which is selected to emit light of appropriate max of the photo-catalyst; and a wound irrigation solution (p 8-11; Figs. 1-8; and Examples 1-6).  Bowler also teaches a method of detecting a biofilm on a wound by applying the composition to the wound, inspecting the wound for the presence of the stained biofilm with the naked eye or with a light source that causes the stained biofilm to fluoresce, and detecting the fluorescence emitted from the stained biofilm (p 10-11).  
Bowler does not teach that the composition further comprise a preservative, such as DMDM hydantoin or a paraben such as methyl-, ethyl-, or propyl-paraben.
Cornell teaches a preserved composition for use in treating wounds, which comprises a non-toxic preservative system comprised of DMDM hydantoin (Abstract; col 1-2).  Cornell also teaches other art-recognized compositions for use in treating wounds, and these compositions include paraben preservatives such as methyl- or ethyl/propyl-paraben (col 1-2).  However, these compositions require other ingredients such as allantoin and panthenol to reduce toxicity of the paraben preservatives (col 1-2).

 Regarding claims 2 - 4 and 6, the claims recite a functional limitation of the composition.  See MPEP 2173.05(g).  In the instant case, because the composition of Bowler in view of Cornell has the identical structure and chemical composition as the claimed composition, the composition of Bowler in view of Cornell also (1) preferentially stains the biofilm by selectively binding to the biofilm rather than the viable tissue, (2) allows detection of the biofilm by preferentially staining and revealing, preferably to the naked eye, (3) allows detection of the biofilm by preferentially staining the biofilm with a staining agent which is capable of fluorescence, and (4) allows the detection of the biofilm by preferentially staining and revealing it when it is illuminated with light including wavelengths that cause it to fluoresce, absent evidence to the contrary.  

Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowler et al. (of record; from IDS; WO 2010/070292 A1; “Bowler”) in view of Cornell et al. (US 5,670,169; “Cornell”), as applied to claims 1 - 7, 9, 11, 15, 17 - 20, 24, and 26 above, and further in view of Paul et al. (of record; from IDS; US 6,555,508 B1; “Paul”).
The teachings of Bowler and Cornell are discussed in the above 103 rejection.
Although Bowler in view of Cornell teach a composition for use on skin and wounds which is capable of preferentially staining biofilms, wherein the composition comprises Rose is a foaming mousse.
Paul teaches a liquid soap composition for use on skin for medical purposes (col 1, ln 10-15; col 2, ln 59+; col 3; and col 6, ln 32+).  The composition is in the form of a foam mousse, which is produced by intermixing air into the soap formulation, and which provides substantial reduction in the quantity of the product that must be dispensed and, thus, consumed, and prevents unwanted wasting of product (col 1, ln 35-50; col 2, ln 59+; col 3; and col 6, ln 32+).  The composition comprises: a therapeutic agent, e.g., an antiseptic or anti-bacterial agent; water; and a surfactant, which inherently possess foam enhancing or producing qualities (col 2, ln 59+; col 3; and col 6, ln 32+).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to provide the composition of Bowler in view of Cornell in the form of a foam mousse by intermixing air into the composition, as suggested by Paul.  A person of ordinary skill in the art would have been motivated to make these modifications because a composition in the form of a foam mousse would provide the advantages of reducing the quantity of composition that must be consumed and preventing unwanted wasting of composition during use, as suggested by Paul.  The person of ordinary skill in the art reasonably would have expected success because compositions comprising agents, water, and surfactants in the form of foam mousses for use on skin were known in the art, as taught by Paul. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowler et al. (of record; from IDS; WO 2010/070292 A1; “Bowler”) in view of in view of Ji et al. (of record; from IDS; US 2008/0226724 A1; “Ji”).
The teachings of Bowler are discussed in the above 103 rejection.

Ji teaches a composition for use on wounds and comprising a metal chelating agent, e.g., EDTA (¶ 0002, 0006, 0010, 0017, 0028, 0058, and 0073).  The composition is autoclave sterilized, and a sterile composition is important because the composition is in contact with an open wound (¶ 0002, 0058, and 0073).  Autoclave treatment of materials is wide-spread, especially in regard to various medical preparations (¶ 0073).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the composition of Bowler as autoclave sterilized, as suggested by Ji.  A person of ordinary skill in the art would have been motivated to make these modifications because the composition of Bowler is for use on wounds and in contact with an open wound, and Ji teaches that it is important that a composition is autoclave sterilized for such use.  A person of ordinary skill in the art reasonably would have expected success because autoclave treatment of materials is wide-spread, especially in regard to various medical preparations, as suggested by Ji, and autoclave sterilized compositions for use on wounds and comprising a metal chelating agent, e.g., EDTA, were known in the art, as taught by Ji.  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowler et al. (of record; from IDS; WO 2010/070292 A1; “Bowler”) in view of in view of Ji et al. (of record; from IDS; US 2008/0226724 A1; “Ji”), as applied to claim 21 above, and further in view of Paul et al. (of record; from IDS; US 6,555,508 B1; “Paul”).
The teachings of Bowler in view of Ji are discussed in the above 103 rejection.
Although Bowler in view of Ji teach a composition for use on skin and wounds which is capable of preferentially staining biofilms, wherein the composition comprises Rose Bengal, water, and a surfactant (Applicant’s ‘foaming agent’, which gives the composition characteristics is a foaming mousse.
The teachings of Paul are discussed in the above 103 rejection.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to provide the composition of Bowler in view of Ji in the form of a foam mousse by intermixing air into the composition, as suggested by Paul.  The person of ordinary skill in the art would have been motivated to make these modifications because a composition in the form of a foam mousse would provide the advantages of reducing the quantity of composition that must be consumed and preventing unwanted wasting of composition during use, as suggested by Paul.  The person of ordinary skill in the art reasonably would have expected success because compositions comprising agents, water, and surfactants in the form of foam mousses for use on skin were known in the art, as taught by Paul. 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Lamberski/Primary Examiner, Art Unit 1618